DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeshita et al. (US Pub No. 2019/0071269 A1).
	Regarding Claim 1, Ikeshita et al. discloses a processor (6) configured to adjust movement (i.e. where the second speed of 13 is adjusted by 41, see [0031], [0083]) of a transport unit (13) that transports a sheet on a basis of a transport load (i.e. size and/or basis weight, [0083]) of the sheet, wherein the transport unit transports the sheet while sucking the sheet ([0040]).
	Regarding Claim 17, Ikeshita et al. discloses a non-transitory computer readable medium (i.e. ROM, see Fig. 2) storing a program causing a computer to execute a process comprising adjusting movement (i.e. where the second speed of 13 is adjusted by 41, see [0031], [0083]), in a transport direction (right to left in Fig. 1), of a transport unit (13) that transports a sheet on a basis of a transport load (i.e. size and/or basis weight, [0083]) of the sheet, wherein the transport unit transports the sheet while sucking the sheet ([0040]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeshita et al. (US Pub No. 2019/0071269 A1) in view of Otsuka et al. (US Patent No. 9,284,139 B2).
	Regarding Claim 2, Ikeshita et al. discloses a processor (6) configured to adjust movement (i.e. where the second speed of 13 is adjusted by 41, see [0031], [0083]) of a transport unit (13) that transports a sheet on a basis of a transport load (i.e. size and/or basis weight, [0083]) of the sheet. Ikeshita et al. discloses the adjustment to depend on transport load as defined by sheet size and/or basis weight ([0083]) but does not explicitly disclose them to be obtained in any fashion. 
Otsuka et al. discloses obtaining sheet size information indicative of a size of the sheet and basis weight information indicative of a weight of the sheet per unit area (i.e. via sensors 150, 152 in Fig. 4, lines 10-12 of Column 10) for the purpose of determining sheet characteristics. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ikeshita et al. by including obtaining sheet size and basis weight information, as disclosed by Otsuka et al, for the purpose of determining sheet characteristics.

	Regarding Claim 19, Ikeshita et al. discloses the adjustment to depend on transport load as defined by sheet size and/or basis weight ([0083]) but does not explicitly disclose them to be obtained in any fashion. 
Otsuka et al. discloses obtaining sheet size information indicative of a size of the sheet and basis weight information indicative of a weight of the sheet per unit area (i.e. via sensors 150, 152 in Fig. 4, lines 10-12 of Column 10) for the purpose of determining sheet characteristics. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ikeshita et al. by including obtaining sheet size and basis weight information, as disclosed by Otsuka et al, for the purpose of determining sheet characteristics.

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the cases as claimed (Claims 5-16).



Response to Arguments
In response to Applicant’s argument that “The allowable claim 3 has been incorporated into claims 1 and 17, and the allowable claim 2 has been rewritten in independent form.”, it is noted that the Ikeshita et al. reference was subsequently found to read upon these claims and this action is thereby made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuka et al. (US Patent No. 9,284,139) discloses obtaining sheet size and basis
weight but does not disclose adjusting movement of a transport unit based on transport
load of a sheet.
Wang et al. (US Pub No. 2018/0118491) discloses adjusting movement of a
transport unit based on transport load but does not disclose obtaining load from the
required information.
Koizumi (US Pub No. 2011/0262152) discloses adjusting movement of a
transport unit based on transport load but does not disclose distinct parameters for size
information and basis weight information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        December 7, 2021